Cite as 2014 Ark. App. 114



                 ARKANSAS COURT OF APPEALS

                                       DIVISION II
                                         CV-13-732
                                       No.


                                               Opinion Delivered   February 12, 2014
 RYBURN MOTOR COMPANY and
 RISK MANAGEMENT RESOURCES              APPEAL FROM THE ARKANSAS
                                        WORKERS’ COMPENSATION
                             APPELLANTS COMMISSION
                                        [NO. F801886]
 V.

 RICHARD DOUGLAS ATKINS

                                 APPELLEE AFFIRMED


                             RHONDA K. WOOD, Judge


       Appellants Ryburn Motor Company and Risk Management Resources appeal from

a Workers’ Compensation Commission decision that found appellee Richard Atkins had

met his burden of proof in establishing the compensability of a right-hip injury. Appellants

argue that Atkins did not prove that his right-hip condition was a compensable

consequence of his other injuries following a work-related accident. However, the

Commission’s decision was supported by substantial evidence, and we affirm.

       While working at a car dealership, a truck fell from a rack, struck Atkins, and

pinned him against a concrete wall. Appellants admitted that Atkins sustained compensable

injuries to his left hip, left knee, and left arm. Subsequently, Atkins began experiencing

problems with his right hip, and his doctor recommended a right-hip replacement to

alleviate the situation. Appellants denied liability for the condition of Atkins’s right hip,
                                Cite as 2014 Ark. App. 114


and the administrative law judge (ALJ) conducted a hearing to determine the

compensability of the claim. The Workers’ Compensation Commission affirmed the ALJ’s

finding that the right-hip injury was compensable.

       Our standard of review for workers’ compensation claims is clear. We view the

evidence in the light most favorable to the Commission’s decision and affirm the decision

if it is supported by substantial evidence. Hudak-Lee v. Baxter Cnty. Reg’l Hosp., 2011 Ark.
31, 378 S.W.3d 77. Substantial evidence is evidence that a reasonable mind might accept

as adequate to support a conclusion. Id. On review, the issue is not whether the appellate

court might have reached a different result from the Commission, but whether reasonable

minds could reach the result found by the Commission. Id.           Additionally, questions

concerning the credibility of witnesses and the weight to be given to their testimony are

within the exclusive province of the Commission. Cedar Chem. Co. v. Knight, 372 Ark.
233, 273 S.W.3d 473 (2008).

       The Commission found that Atkins’s right-hip injury was a compensable

consequence of his left-knee injury resulting from his work accident. When the primary

injury is shown to have arisen out of and in the course of employment, every natural

consequence that flows from the injury likewise arises out of the employment, unless it is

the result of an independent intervening cause. Homes v. Beard, 82 Ark. App. 607, 120
S.W.3d 160 (2003). Here, there was evidence that Atkins’s left knee was seriously hurt in

the accident, and after treatment, he began using a cane or a walker. This caused Atkins to

shift his weight when walking and caused right-hip pain. Atkins testified that his right-hip

condition grew progressively worse over time, and his testimony was supported by

                                             2
                                   Cite as 2014 Ark. App. 114


notations of an altered gait caused by his left-knee injury in his medical records. Atkins

also testified that he had no physical restrictions or work absences for his knee or hip prior

to his accident at work. We hold that substantial evidence supports the decision that

Atkins suffered a compensable consequence injury to his right hip.

       Affirmed.

       GLADWIN, C.J., and BROWN, J., agree.

       Worley, Wood & Parrish, P.A., by: Melissa Wood, for appellants.

       Gary Davis, for appellee.




                                               3